Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-9,14-20,24-29,32 and 33 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim can not depend from any other multiple dependent claim.  See MPEP § 608.01(n).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1. Claims 1-33 are rejected under 35 U.S.C. 103 as being unpatentable over Tremeer (WO98/59128) in view of Goertz (DE19517364) and Daniszewski (US20140251720).
With respect to claim 1 Tremeer discloses a soundproofing structure comprising:

A deformable soundproofing material (taught to be sand or the like) contained within the inner compartment and engaging the internal surface.
Tremeer does not discloses the soundproofing material as being resilient or constricting elements mounted to the jacket for constriction of the jacket to provide inner surface pressure against the soundproofing material for compression thereof, the constricting elements being releasable for selectively releasing inner surface pressure against the soundproofing material for expansion thereof against the inner surface, wherein the soundproofing structure defines a size, the size being selectively modifiable by elective releasing of the constricting elements. 
Goertz discloses a soundproofing element comprising a jacket (2) having an external surface and an opposite internal surface defining an inner compartment; 
A resilient and deformable soundproofing material (1 see compression thereof as shown in figure 3b) contained within the inner compartment and engaging the internal surface; and 
Constricting the material for compression thereof to be released to allow for expansion against the inner surface and wherein the soundproofing structure defines a size, the size being selectively modifiable by selective releasing of the constriction ( which is what allows for the expansion).
Goertz does not expressly disclose constricting elements which retain the compression until their release. Goertz is silent to the manner of applying and releasing the pressure per se and as such one would look to the art of acoustics for a releasable member which provides constriction to an acoustic fill.
Daniszewski discloses (see abstract thin cotton thread and thin polymer coating) the provision for a releasable compression member (the thread is released when consumed).

With respect to claim 2 Tremeer as modified further discloses wherein releasing the constricting elements increases the size of the soundproofing structure (see figures 3b and 3a of Goertz).
With respect to claim 3 Tremeer as modified further discloses wherein the constricting elements are constrictabel for selectively further constricting the jacket so as to provide further inner surface pressure against the soundproofing material for further compression thereof (which is to say that the inserted member as taught by Daniszewski is shown in a compressed by not completely compressed form, while that of Goertz is shown completely compressed. Threads are by their nature a structure which can be constricted until stopped form doing so by complete compression of the device this is known from the tying of knots for example to be the case, as such is an obvious form to use by one of ordinary skill).
With respect to claim 4 Tremeer as modified further discloses wherein further constricting the jacket decreases the size of the soundproofing structure (see again Goerzt figures 3b and 3a).
With respect to claim 5 Tremeer as modified further discloses further comprising a block configuration (see Tremeer) and wherein the external surfaces comprise top and bottom sides, front and rear lateral sides.
With respect to claim 6 Tremeer as modified further discloses wherein the constricting elements are provided on any one of the top and bottom sides, front and rear and lateral sides (consider the thread members of Daniszewski as applied to the containment envelop of Daniszewski this would be such an analogous structures as to result in the claimed structure when viewed by one of ordinary skill).

With respect to claim 8 Tremeer as modified further discloses wherein the constricting elements are selected from the group consisting of stitches (taught by the consumable cotton thread of Daniszewski), fasteners, zippers, laces, hook and loop fasteners, straps, belts, snap fasteners, hooks, pin fasteners, seals, connectors, bindings, junctions, couplings, clamps, ties, links, bonds, staples, insets and any combination thereof.
With respect to claim 9 Tremeer as modified further discloses wherein the jacket material comprises material selected from the group consisting of flexible and resilient material (see Goertz) malleable material, supple material, deformable material, impermeable material, waterproof material, fire resistant material, and any combinations thereof.
With respect to claim 10 Tremeer as modified discloses a soundproofing assembly comprising:
A plurality of assembled soundproof structures (see plural elements 114), wherein a given one of the plurality of soundproofing structrues comprises:
A jacket (114) having an external surface and an opposite internal surface defining an inner compartment;
A resilient and deformable soundproofing material (see Goertz) contained within the inner compartment and engaging the internal surface; and 

The constricting elements being releasable for selectively releasing inner surface pressure against the soundproofing material for expansion thereof against the inner surface (see abstract of Daniszewski), 
Wherein the given one of the soundproofing structures defines a size, the size being selectively modifiable by selective releasing of the constricting elements (which is to say that when the compression providing thread is consumed it will release the compression).
With respect to claim 11 Tremeer as modified further discloses wherein releasing the constricting elements increases the size of the soundproofing structure (see figures 3b and 3a of Goertz).
With respect to claim 12 Tremeer as modified further discloses wherein the constricting elements are constrictabel for selectively further constricting the jacket so as to provide further inner surface pressure against the soundproofing material for further compression thereof (which is to say that the inserted member as taught by Daniszewski is shown in a compressed by not completely compressed form, while that of Goertz is shown completely compressed. Threads are by their nature a structure which can be constricted until stopped form doing so by complete compression of the device this is known from the tying of knots for example to be the case, as such is an obvious form to use by one of ordinary skill).
With respect to claim 13 Tremeer as modified further discloses wherein further constricting the jacket decreases the size of the soundproofing structure (see again Goerzt figures 3b and 3a).

With resect to claim 15 Tremeer as modified further discloses wherein the constricting elements are provided on any one of the top and bottom sides, front and rear and lateral sides (consider the thread members of Daniszewski as applied to the containment envelop of Daniszewski this would be such an analogous structures as to result in the claimed structure when viewed by one of ordinary skill).
With respect to claim 16 Tremeer as modified further discloses wherein the constricting elements constrict additional jacket material extending form the jacket wherein release of the constricting elements loosens the additional jacket material providing for the soundproofing material to expand against the loosened jacket material (figures 3b and 3a of Goertz discloses the jacket as being constricted along with the filling this when taken in conjunction with the consumable threads of the jacket of Daniszewski would result in such a structure).
With respect to claim 17 Tremeer as modified further discloses wherein the constricting elements are selected from the group consisting of stitches (taught by the consumable cotton thread of Daniszewski), fasteners, zippers, laces, hook and loop fasteners, straps, belts, snap fasteners, hooks, pin fasteners, seals, connectors, bindings, junctions, couplings, clamps, ties, links, bonds, staples, insets and any combination thereof.
With respect to claim 18 Tremeer as modified further discloses wherein the jacket material comprises material selected from the group consisting of flexible and resilient material (see Goertz) malleable material, supple material, deformable material, impermeable material, waterproof material, fire resistant material, and any combinations thereof.

With respect to claims 21-29 Tremeer further discloses wherein the device is provided as a kit (se Tremeer teaching of installing the particulates in situ and placing the device in the walls in the manner of a kit).
With respect to claims 30-33 Tremeer as modified discloses both the structure and the method of producing the structure. 
With respect to claim 30 Tremeer as modified discloses the steps of providing the elements, constricting the jacket prior to assembling (see Goertz) and then selectively releasing after assembly (see at least the teachings of Daniszewski as it regards the consumable threads). 
Regarding claims 31 and 32 Tremeer discloses the steps of assembling in vertical columns and horizontal rows (see figures 14-16).
With respect to claim 33 the constricting of the device to a maximum constriction is discloses by Goertz figrues 3b and 3a.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pilaar (US7992678) discloses an inflatable sound attenuating system; Lichodziejewski (US7169459) discloses a collapsible celluar insulation; Schmanski (US5272284) discloses an acoustic system including aggregate insulation material; Iwasa (US5744763) discloses a soundproofing member with particulate insulation; Suzuki (US5484970) discloses an acoustic insulator of particulate insulation; Reuben (US20190075948) discloses a down pillow of recycled down.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/               Examiner, Art Unit 2837